 



Exhibit 10.6
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Employment Agreement”) is entered into as of
the                      day of                     ,                      ,
among Sovran Self Storage, Inc., a Maryland corporation and Sovran Acquisition
Limited Partnership, a Delaware limited partnership (the “Corporation” or the
“Partnership”, respectively and collectively the “Company”), and
                     (the “Employee”).
W I T N E S S E T H:
     WHEREAS, the Employee is a valuable employee of the Company and an integral
part of its management team;
     WHEREAS, the Company wishes to attract and retain well-qualified personnel
and to assure continuity of management, which will be essential to its ability
to evaluate and respond to any actual or threatened Change in Control (as
defined below) in the best interests of shareholders;
     WHEREAS, the Company understands that any actual or threatened Change in
Control will present significant concerns for the Employee with respect to his
financial and job security;
     WHEREAS, the Company wishes to encourage the Employee to continue his
career and services with the Company for the period during and after an actual
or threatened Change in Control and to assure to the Company the Employee’s
services during the period in which such a Change in Control is threatened; and
     WHEREAS, the Board of Directors of the Corporation (the “Board”) and the
Partnership have determined that it would be in the best interests of the
Company and its shareholders and partners to assure continuity in the management
of the Company in the event of a Change in Control by entering into an
employment continuation and noncompete agreement with Employee;
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
the parties agree as follows:
     1. Employment.
          (a) The Company hereby employs the Employee and the Employee hereby
accepts such employment, on the terms and subject to the conditions hereinafter
set forth.
          (b) During the term of this Employment Agreement, the Employee shall
devote his entire business time and all reasonable efforts to his employment in
that capacity with such other duties as may be reasonably requested from time to
time by the Officers of the Company.
     2. Compensation.
     The Company will pay Employee the salary and provide the benefits as
determined from time to time.
     3. Term.
     This Employment Agreement shall have a continuous term until terminated as
provided in Paragraph 4.
     4. Termination.

1



--------------------------------------------------------------------------------



 



          (a) This Employment Agreement will terminate upon Employee’s death or
retirement.
          (b) The Company may terminate this Employment Agreement upon at least
thirty (30) days’ written notice in the event of Employee’s “disability.” For
purposes of this Employment Agreement, the Employee’s “disability” shall be
deemed to have occurred only after ninety (90) days in the aggregate during any
consecutive twelve (12) month period, the Employee, by reason of his physical or
mental disability or illness, shall have been unable to substantially discharge
his duties under this Employment Agreement.
          (c) The Company may terminate this Employment Agreement for “cause.”
For purposes of this Employment Agreement, “cause” shall mean

  (i)   The Employee’s fraud, commission of a felony, commission of an act or
series of acts of dishonesty which are inimical to the best interests of the
Company, or the Employee’s willful and substantial failure to perform his duties
under this Employment Agreement; or     (ii)   The Employee’s breach of any
material provision of this Employment Agreement; or     (iii)   The Employee’s
commission of an act of moral turpitude, dishonesty or fraud which would render
his continued employment materially damaging or detrimental to the Company.

          (d) The Company may terminate this Employment Agreement without cause
by notifying Employee in writing of its election to terminate at least thirty
(30) days before the effective date of termination.
          (e) After a Change In Control (as defined below), Employee may
terminate this Employment Agreement for “good reason.” “Good reason” shall exist
if:

  (i)   the Company materially changes the Employee’s duties and
responsibilities;     (ii)   the Employee’s place of employment or the principal
executive offices of the Company are located more than thirty (30) miles from
the geographical center of Williamsville, New York;     (iii)   the Company
diminishes the salary, fringe benefits or other compensation being paid to the
Employee;     (iv)   there occurs a material breach by the Company of any of its
obligations under this Employment Agreement, which breach has not been cured in
all material respects within thirty (30) days after the Employee gives notice
thereof of the Company;     (v)   the failure of any successor of the Company to
furnish the assurances provided for in Section 7(c).

          (f) This Employment Agreement may be terminated by mutual agreement of
the Company and the Employee.
          (g) Employee may terminate this Employment Agreement at any time with
thirty (30) days’ written notice to the Company, and the Company may accelerate
the effective date of termination to any other date up to the date of notice of
acceleration.

2



--------------------------------------------------------------------------------



 



          (h) The Company will pay Employee on the effective date of termination
all unpaid compensation at the rate then in effect through the effective date of
termination.
     5. Severance Payments
          (a) The Company will make the severance payments specified in Section
5(b) or (c) below if this Employment Agreement is terminated pursuant to
Sections 4(d) or (e) hereof.
          (b) If the Employment Agreement is terminated pursuant to Section 4(d)
prior to a “Change In Control” (as defined below), as severance payments under
this Section 5(b), the Company will pay Employee the severance benefits then in
effect under the Company’s severance policy for all employees.
          (c) If this Employment Agreement is terminated pursuant to Section
4(d) or (e) within twenty-four (24) months after a Change in Control of the
Company has occurred, the Company shall pay the Employee a lump sum equal to
twice the salary and bonus paid to the Employee in the prior calendar year. This
lump sum shall be paid within 30 days after the effective date of termination.
In addition, health insurance benefits for the Employee will be continued for
twenty-four (24) months after the effective date of termination upon
substantially the same terms as provided to Employee immediately before the
Change in Control. For the purposes of this Employment Agreement, a “Change in
Control” shall be deemed to have occurred if any of the following have occurred:

  (i)   either (A) the Corporation shall receive a report on Schedule 13D, or an
amendment to such a report, filed with the Securities and Exchange Commission
pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the “1934
Act”) disclosing that any person (as such term is used in Section 13(d) of the
1934 Act) (“Person”), is the beneficial owner, directly or indirectly, of twenty
(20) percent or more of the outstanding stock of the Corporation or (B) the
Company has actual knowledge of facts which would require any Person to file
such a report on Schedule 13D, or to make an amendment to such a report, with
the SEC (or would be required to file such a report or amendment upon the lapse
of the applicable period of time specified in Section 13(d) of the 1934 Act)
disclosing that such Person is the beneficial owner, directly or indirectly, of
twenty (20) percent or more of the outstanding stock of the Corporation;    
(ii)   purchase by any Person, other than the Company or a wholly-owned
subsidiary of the Company or an employee benefit plan sponsored or maintained by
the Company or a wholly-owned subsidiary of the Company, of shares pursuant to a
tender or exchange offer to acquire any stock of the Corporation (or securities,
including units of limited partnership interests, convertible into stock) for
cash, securities or any other consideration provided that, after consummation of
the offer, such Person is the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of twenty (20) percent or more of the
outstanding stock of the Corporation (calculated as provided in paragraph (d) of
Rule 13d-3 under the 1934 Act in the case of rights to acquire stock);     (iii)
  approval by the shareholders of the Corporation of (A) any consolidation or
merger of, or other business combination involving, the Corporation in which the
Corporation is not to be the continuing or surviving entity or pursuant to which
shares of stock of the Corporation would be converted into cash, securities or
other property, other than a consolidation or merger or business combination of
the Corporation in which holders of its stock immediately prior to the
consolidation or

3



--------------------------------------------------------------------------------



 



      merger or business combination have substantially the same proportionate
ownership of common stock of the surviving corporation immediately after the
consolidation or merger or business combination as immediately before, or
(B) any consolidation or merger or business combination in which the Corporation
is the continuing or surviving corporation but in which the common shareholders
of the Corporation immediately prior to the consolidation or merger or business
combination do not hold at least a majority of the outstanding common stock of
the continuing or surviving corporation (except where such holders of common
stock hold at least a majority of the common stock of the corporation which owns
all of the common stock of the Corporation), or (C) any sale, lease, exchange or
other transfer by operation of law or otherwise (in one transaction or a series
of related transactions) of all or substantially all the assets of the
Corporation or the Partnership; or

  (iv)   a change in the majority of the members of the Board within a 24-month
period unless the election or nomination for election by the Corporation
shareholders of each new director was approved by the vote of at least
two-thirds of the directors then still in office who were in office at the
beginning of the 24-month period.     (v)   more than fifty percent (50%) of the
assets of the Corporation or the Partnership are sold, transferred or otherwise
disposed of, whether by operation of law or otherwise, other than in the usual
and ordinary course of its business.

          (d) Employee shall be under no obligation to mitigate damages with
respect to termination and in the event Employee is employed or receives income
from any other source there shall be no offset therefor against the amounts due
from the Company hereunder.
     6. Covenants and Confidential Information.
          (a) The Employee acknowledges the Company’s reliance and expectation
of the Employee’s continued commitment to performance of his duties and
responsibilities during the term of this Employment Agreement. In light of such
reliance and expectation on the part of the Company:

  (i)   During the term of this Employment Agreement and, during the one-year
period following the termination of this Employment Agreement, the Employee
shall not: (A) own, manage, control or participate in the ownership, management,
or control of, or be employed or engaged by or otherwise affiliated or
associated as a consultant, independent contractor or otherwise with, any other
corporation, partnership, proprietorship, firm, association or other business
entity engaged in the business of, or otherwise engage in the business of,
acquiring, owning, developing or managing self-storage facilities; provided,
however, that the ownership of not more than one percent (1%) of any class of
publicly traded securities of any entity is permitted ; or (B) directly or
indirectly or by acting in concert with others, employ or attempt to employ or
solicit for any employment competitive with the Company, any Company employees.
    (ii)   During and after the term of this Employment Agreement, the Employee
shall not, directly or indirectly, disclose, divulge, discuss, copy or otherwise
use or suffer to be used in any manner, in

4



--------------------------------------------------------------------------------



 



      competition with, or contrary to the interests of, the Company, any
confidential information relating to the Company’s operations, properties or
otherwise to its particular business or other trade secrets of the Company, it
being acknowledged by the Employee that all such information regarding the
business of the Company compiled or obtained by, or furnished to, the Employee
while the Employee shall have been employed by or associated with the Company is
confidential information and the Company’s exclusive property; provided,
however, that the foregoing restrictions shall not apply to the extent that such
information (A) is clearly obtainable in the public domain, (B) becomes
obtainable in the public domain, except by reason of the breach by the Employee
of the terms hereof, (C) was not acquired by the Employee in connection with his
employment or affiliation with the Company, (D) was not acquired by the Employee
from the Company or its representatives, or (E) is required to be disclosed by
rule or law or by order of a court or governmental body or agency.

          (b) The Employee agrees and understands that the remedy at law for any
breach by him of this Paragraph 6 will be inadequate and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that, upon adequate proof of the
Employee’s violation of any legally enforceable provision of this Paragraph 6,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach.
          (c) The Employee has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Paragraph 6, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition which
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of the Employee, would not operate as a bar to the Employee’s sole
means of support, are fully required to protect the legitimate interests of the
Company and do not confer a benefit upon the Company disproportionate to the
detriment to the Employee.
     7. Miscellaneous.
          (a) The Employee represents and warrants that he is not a party to any
agreement, contract or understanding, whether of employment or otherwise, which
would restrict or prohibit him from undertaking or performing employment in
accordance with the terms and conditions of this Employment Agreement.
          (b) The provisions of this Employment Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provision to the extent enforceable in any jurisdiction
nevertheless shall be binding and enforceable.
          (c) Any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company must, within ten (10) days after Employee’s request,
furnish its written assurance that it is bound to perform this Employment
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place.
          (d) Any controversy or claim arising out of or relating to this
Employment Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the Rules of the American Arbitration Association then
pertaining in the City of Buffalo, New York, and judgment upon the award
rendered by the arbitrator or arbitrators may be entered in any court having
jurisdiction thereof. The arbitrator or arbitrators shall be deemed to possess
the powers to issue mandatory orders and restraining orders in connection with
such arbitration; provided, however, that nothing in this Section 7(d) shall be
construed so as to deny the Company the

5



--------------------------------------------------------------------------------



 



right and power to seek and obtain injunctive relief in a court of equity for
any breach or threatened breach by the Employee of any of his covenants
contained in Section 6 hereof.
          (e) Any notice to be given under this Employment Agreement shall be
personally delivered in writing or shall have been deemed duly given when
received after it is posted in the United States mail, postage prepaid,
registered or certified, return receipt requested, and if mailed to the Company,
shall be addressed to the principal place of business of the Corporation and the
Partnership, attention: President, and if mailed to the Employee, shall be
addressed to him at his home address last known on the records of the Company,
or at such other address or addresses as either the Company or the Employee may
hereafter designate in writing to the other.
          (f) The failure of either party to enforce any provision or provisions
of this Employment Agreement shall not in any way be construed as a waiver of
any such provision or provisions as to any future violations thereof, nor
prevent that party thereafter from enforcing each and every other provision of
this Employment Agreement. The rights granted the parties herein are cumulative
and the waiver of any single remedy shall not constitute a waiver of such
party’s right to assert all other legal remedies available to it under the
circumstances.
          (g) This Employment Agreement supersedes all prior employment
agreements and understandings between the parties and may not be modified or
terminated orally. No modification, termination or attempted waiver shall be
valid unless in writing and signed by the party against whom the same is sought
to be enforced.
          (h) This Employment Agreement shall be governed by and construed
according to the laws of the State of New York.
          (i) Captions and paragraph headings used herein are for convenience
and are not a part of this Employment Agreement and shall not be used in
construing it.
     IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
the day and year first set forth above.

                      SOVRAN SELF STORAGE, INC.    
 
               
 
  By:                          
 
               
 
  Title:                          
          Employee
               
 
                    SOVRAN ACQUISITION LIMITED PARTNERSHIP              
 
               
 
  By       SOVRAN HOLDINGS INC.    
 
          General Partner    
 
               
 
  By:                          
 
               
 
  Title:                          

6